 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

Dated as of October 18, 2017

Amended as of November 19, 2019 and June 30, 2020

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated as of the date first
set forth above (the “Effective Date”) is entered into by and between C-Bond
Systems, Inc., a Colorado corporation (the “Company”), and Scott R. Silverman
(the “Executive”). The Company and Executive may collectively be referred to as
the “Parties” and each individually as a “Party.”

 

WHEREAS, the Company desires to employ the Executive as its Chief Executive
Officer and the Executive desires to serve in such capacity on behalf of the
Company, in each case subject to the terms and conditions herein;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:

 

1.         Employment.

(a)       Term. The term of this Agreement (the “Initial Term”) shall begin as
of the Effective Date and shall end on the earlier of (i) the third anniversary
of the Effective Date and (ii) the time of the termination of the Executive’s
employment in accordance with Section 3. This Initial Term and any Renewal Term
(as defined below) shall automatically be extended for one or more additional
terms of one (1) year each (each a “Renewal Term” and together with the Initial
Term, the “Term”), unless either the Company or Executive provide notice to the
other Party of their desire to not so renew the Initial Term or Renewal Term (as
applicable) at least thirty (30) days prior to the expiration of the
then-current Initial Term or Renewal Term, as applicable. Notwithstanding
anything in this Agreement to the contrary, if the Executive’s independent
contractor relationship with the Company is terminated by either Party per the
terms of the cover letter to this agreement of even date,, this Agreement is
null and void and Executive shall be entitled to no consideration other than
that set forth in such cover letter. Notwithstanding anything in this Agreement
to the contrary, any references to payments upon termination of Executive’s
employment shall only apply after the initial two month independent contractor
term described in the cover letter. All unvested stock options shall expire upon
such termination.

 

(b)       Duties. The Company hereby appoints Executive, and Executive shall
serve, as Chief Executive Officer. Executive shall report to the Managing
Members or Managers or other governing body pursuant to the terms of the
Company’s limited liability company agreement as amended from time to time (the
“Board”). The Executive shall have such duties and responsibilities as are
consistent with Executive’s position.

 

(c)       Best Efforts. During the Term, the Executive shall devote Executive’s
best efforts and full time and attention to promote the business and affairs of
the Company and its affiliated companies, and shall be engaged in other business
activities only to the extent that such activities are not competitive with the
Company and do not interfere or conflict with Executive’s obligations to the
Company hereunder, including, without limitation, the obligations pursuant to
Section 6. Notwithstanding the foregoing, the Executive may (A) serve on
corporate, civic, educational, philanthropic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (C) manage personal investments and consult non-competitive
businesses so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities hereunder. The foregoing shall
also not be construed as preventing the Executive from investing Executive’s
assets in such form or manner as will not require any significant services on
Executive’s part in the operation of the affairs of the businesses or entities
in which such investments are made; provided, however, that the Executive shall
not invest in any business competitive with the Company, except that the
Executive shall be permitted to own not more than 5% of the stock of those
companies whose securities are listed on a national securities exchange or
quoted on the OTC Markets.

 





 

 

2.       Compensation and Other Benefits. As compensation for the services to be
rendered hereunder, during the Term the Company shall pay to the Executive the
salary and bonuses, and shall provide the benefits, as set forth in this Section
2.

 

(a)       Base Salary. The Company shall pay to the Executive an annual base
salary of $300,000 annually, payable on a monthly basis commencing on the
effective date (the “Base Salary”). Until the Company raises $1,000,000 in
equity or debt financings after the date of this Agreement, Executive has agreed
to be paid ½ of the base salary on a monthly basis with the other ½ being
deferred. Once $1,000,000 in equity or debt financings is raised after the date
of this Agreement, the Executive will receive the deferred portion of his
compensation and his base salary will be paid in full moving forward. It is
expressly agreed that all current employees of the Company will receive any
deferred compensation currently due and owing simultaneous with the Executive.
The Base Salary will increase by 10% on each anniversary date contingent on the
achievement of certain performance objectives of the Company as set by the Board
and communicated to and agreed to by the Executive in writing as soon as
practicable after commencement of the year in which the increase shall occur.

 

(b)       Bonus. The Executive shall be eligible for an annual bonus payment in
an amount to be determined by the Board and Executive (the “Bonus”). The Bonus
shall be determined and payable based on the achievement of certain performance
objectives of the Company as established by the Board and communicated to and
agreed to by the Executive in writing as soon as practicable after commencement
of the year in respect of which the Bonus is paid. It is understood between the
Parties that the Target Bonus for each year shall be one times the annual
salary.

 

(c)       Equity Grants. The Executive shall be granted the following equity
awards:

 

(i)       On the Effective Date, Executive shall be granted an option to acquire
3,000,000 common units (the “stock options”) of the Company (the “First Grant”),
with a strike price of $1.00 per unit. These stock options will vest pro rata on
a monthly basis for the term of the agreement. To be more specific,
approximately 83,333 stock options will vest monthly. . In the event that
Executive is terminated without Cause (as defined herein) or a Change of Control
event (as defined herein) occurs, all stock options will immediately vest. On
any other termination of Executive’s employment, unvested options shall
immediately terminate. All grants of stock options under this Agreement shall be
subject to the terms of the C-Bond Systems, LLC Common Unit Option Plan and
standard form of common unit option agreement

 

(ii)       On each annual anniversary of the Effective Date, the Executive shall
be eligible to be granted a minimum of 500,000 stock options of the Company at a
strike price of $2.75 per common unit on the achievement of certain performance
objectives of the Company as established by the Board and communicated to and
agreed to by the Executive in writing as soon as practicable after commencement
of the year in respect of which the grant is made. The amount of these Grants
may be increased by the Board.






 

 

(d)       Capital Raise Success Bonus: After the first $500,000 of equity
investments is raised by the Company after the date of this Agreement, the
Executive shall receive 5% of all equity capital raised from investors/ lenders
that he introduces to the Company (i.e. excludes those investors to whom the
Company or its officers have already made contact). This shall be considered
additional compensation above and beyond the base salary and bonus.

 

(e)       Expenses. The Company shall reimburse the Executive for all necessary
and reasonable travel, entertainment and other business expenses incurred by
Executive in the performance of Executive’s duties hereunder in accordance with
such reasonable procedures as the Company may adopt generally from time to time.

 

(f)       Vacation. The Executive shall be entitled to 4 weeks of vacation
annually, holiday and sick leave at levels no less than commensurate with those
provided to any other senior executives of the Company, in accordance with the
Company’s vacation, holiday and other pay-for-time-not-worked policies.

 

(g)       Retirement and Welfare Benefits. The Executive shall be entitled to
participate in the Company’s health, life insurance, long and short-term
disability, dental, retirement, and medical programs, if any, pursuant to their
respective terms and conditions, on a basis no less than commensurate with those
provided to any other senior executives of the Company. The Executive shall also
be entitled to an allowance of up to $10,000 per year to cover uncovered
medical/dental expenses for himself and his immediate family members. Nothing in
this Agreement shall preclude the Company or any affiliate of the Company from
terminating or amending any employee benefit plan or program from time to time
after the Effective Date, provided that any such amendment or termination shall
be effective as to the Executive only if it is equally applicable to every other
senior executive officer of the Company.

 

3.       Termination.

 

(a)       Definition of Cause. For purposes hereof, “Cause” shall mean:

 

(i)       a material violation of any material written rule or policy of the
Company, a copy of which has been provided to Executive, and which the Executive
fails to correct within 10 days after the Executive receives written notice from
the Board of such violation;

 

(ii)       misconduct by the Executive to the material and demonstrable
detriment of the Company;

 

(iii)       the Executive’s conviction (by a court of competent jurisdiction,
not subject to further appeal) of, or pleading guilty to, a felony;

 

(iv)       the Executive’s continued and ongoing gross negligence in the
performance of Executive’s duties and responsibilities to the Company as
described in this Agreement; or

 

(v)       the Executive’s material failure to perform Executive’s duties and
responsibilities to the Company as described in this Agreement (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness as determined by a doctor appointed by the Board or any such failure
subsequent to the Executive being delivered a notice of termination without
Cause by the Company or delivering a notice of termination for Good Reason to
the Company), in either case after written notice from the Board to the
Executive of the specific nature of such material failure and the Executive’s
failure to cure such material failure within ten (10) days following receipt of
such notice.

 

(b)       Definition of Good Reason. For purposes hereof, “Good Reason” shall
mean:

 

(i)       The Executive no longer being the Chief Executive Officer of the
Company;






 



 

(ii)       a reduction in Base Salary, other than as part of an across-the-board
reduction in salaries of management personnel (including all vice presidents and
positions above) of less than 20%;

 

(iii)       at any time following a Change of Control (as defined in Section 4),
a material diminution by the Company of compensation and benefits (taken as a
whole) provided to the Executive as compared to immediately prior to a Change of
Control;

 

(iv)       any other material breach by the Company of any of the terms and
conditions of this Agreement which the Company fails to correct within 10 days
after the Company receives written notice from Executive of such violation.

 

(c)       Termination by the Company. The Company may terminate the Term and
Executive’s employment hereunder at any time, with or without Cause, subject to
the terms and conditions herein.

 

(i)       For Cause. In the event that the Company terminates the Term or
Executive’s employment hereunder with Cause, then in such event, (A) the Company
shall pay to Executive any unpaid Base Salary and benefits then owed or accrued,
and any unreimbursed expenses incurred by the Executive pursuant to Section
2(e), in each case through the termination date, and each of which shall be paid
within 10 days following the termination date; and (B) all of the Parties’
rights and obligations hereunder shall thereafter cease, other than such rights
or obligations which arose prior to the termination date or in connection with
such termination, and subject to Section 16.

 

(ii)       Without Cause. In the event that the Company terminates the Term or
Executive’s employment hereunder without Cause, then in such event, subject to
Section 3(f), (A) Executive will retain all stock options previously granted;
(B) the Company shall pay to Executive any benefits then owed or accrued plus
one year of Base Salary (if the Executive has been employed by the Company for
at least one year. If the Executive has not been employed for one year, he will
receive only one month of Base Salary), and any unreimbursed expenses incurred
by the Executive pursuant to Section 2(e), through the termination date, and
each of which shall be paid on the termination date; and (C) all of the Parties’
rights and obligations hereunder shall thereafter cease, other than such rights
or obligations which arose prior to the termination date or in connection with
such termination, and subject to Section 16.

 

(d)       Termination by the Executive. The Executive may terminate the Term or
resign from Executive’s employment hereunder at any time, with or without Good
Reason.

 

(i)       With Good Reason. In the event that Executive terminates the Term or
resigns from Executive’s employment hereunder with Good Reason, the Company
shall pay to Executive the amounts, and Executive shall, be entitled, subject to
Section 3(f), to such benefits (including without limitation retaining stock
options previously granted), that would have been payable to Executive or which
Executive would have received had the Term and Executive’s employment been
terminated by the Company without Cause pursuant to Section 3(c)(ii).

 

(ii)       Without Good Reason. In the event that Executive terminates the Term
or resigns from Executive’s employment hereunder without Good Reason, the
Company shall pay to Executive the amounts, and Executive shall be entitled to
such benefits (including without limitation retaining stock options previously
granted), that would have been payable to Executive or which Executive would
have received had the Term and Executive’s employment been terminated by the
Company with Cause pursuant to Section 3(c)(i).

 

(e)       Termination by Death or Disability. In the event of the Executive’s
death or total disability (as defined in Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended) during the Term, the Term and Executive’s
employment shall terminate on the date of death or total disability as
determined by a doctor chosen by the Board and Executive shall be entitled to
such benefits that would have been payable to Executive or which Executive would
have received had the Term and Executive’s employment been terminated by the
Company with Cause pursuant to Section 3(c)(i).






 



 

(f)       The payment of the severance amounts outlined in this Agreement, other
than the payment of accrued base salary and expense reimbursement under Sections
3(c)(i), 3(d)(ii) and 3(e), shall be contingent on the receipt by the Company of
a complete release of all claims from the Executive in a form mutually agreed by
the Parties.

 

4.       Change of Control.

 

A “Change of Control” shall be deemed to have occurred if, after the Effective
Date, (i) the beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of securities
representing more than 50% of the combined voting power of the Company is
acquired by any “person” as defined in sections 13(d) and 14(d) of the Exchange
Act (other than the Company, any subsidiary of the Company, or any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company), (ii) the merger or consolidation of the Company with or into another
corporation where the shareholders of the Company, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 50%
or more of the combined voting power of the securities of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any) in substantially the same proportion as their
ownership of the Company immediately prior to such merger or consolidation, or
(iii) the sale or other disposition of all or substantially all of the Company’s
assets to an entity, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned directly or
indirectly by shareholders of the Company, immediately prior to the sale or
disposition, in substantially the same proportion as their ownership of the
Company immediately prior to such sale or disposition. Notwithstanding anything
herein to the contrary, the issuance of additional equity from numerous sources
in connection with a capital raise by the Company shall not be a Change of
Control. However, if a single investor or small group of related investors
acting in one or a series of transactions, provide capital so as to take control
of the Company (more than 50%), it shall be a change of control. For example, if
a private equity firm(s) or a strategic investor invest significant capital into
the Company resulting in their equity being in excess of 50%, it shall be a
change of control.

 

(a)       If a Change of Control, as defined above, occurs during the term of
this Agreement, all unvested stock options/grants of the Executive shall vest in
full, and the Executive shall be paid a change of control payment equal to three
times his current minimum Base Salary plus minimum Target Bonus upon the closing
of the Change of Control transaction. Upon the closing of a Change of Control
event, and the aforementioned payment, this Agreement shall terminate.

 

5.       Post-Termination Assistance. Upon the Executive’s termination of
employment with the Company, the Executive agrees to fully cooperate in all
matters relating to the winding up or pending work on behalf of the Company and
the orderly transfer of work to other employees of the Company following any
termination of the Executives’ employment. The Executive further agrees that
Executive will provide, upon reasonable notice, such information and assistance
to the Company as may reasonably be requested by the Company in connection with
any audit, governmental investigation, litigation, or other dispute in which the
Company is or may become a party and as to which the Executive has knowledge;
provided, however, that (i) the Company agrees to reimburse the Executive for
any related out-of-pocket expenses, including travel expenses, and (ii) any such
assistance may not unreasonably interfere with Executive’s then current
employment.

 





 

 

6.       Restrictive Covenants.

 

(a)       In consideration of the obligations of the Company hereunder, the
Executive agrees that Executive shall not:

 

(i)       during the Term and for a period of two years after a termination of
the Executive’s employment with the Company for any reason, (A) directly or
indirectly become an employee, director, consultant or advisor of, or otherwise
affiliated with, any business which provides, in whole or in part, the same or
similar services and/or products offered by Company, or (B) directly or
indirectly solicit or hire or encourage the solicitation or hiring of any person
who was an employee of the Company at any time on or after the date of such
termination (unless more than six months shall have elapsed between the last day
of such person’s employment by the Company and the first date of such
solicitation or hiring);

 

(ii)       during or after the Term, make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any other action which disparages the Company or its officers,
directors, businesses or reputations; or

 

during or after the Term, without the written consent of the Board, disclose to
any person other than as required by law or court order, any confidential
information obtained by the Executive while in the employ of the Company,
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Executive) or any specific information or type of
information generally not considered confidential by persons engaged in the same
business

 

(iii)       as the Company, or information disclosed by the Company by any
member of the Board or any other officer thereof to a third party without
restrictions on the disclosure of such information.

 

(b)       Executive agrees that the geographic scope of the above restrictions
shall extend to the geographic area in which Company actively conducted business
immediately prior to termination of this Agreement or expiration of the Term.

 

(c)       For the purpose of Section 5 and Section 6 only, the term “Company”
shall mean the Company and its subsidiaries. Notwithstanding the above, nothing
in this Agreement shall preclude the Executive from making truthful statements
or disclosures that are required by applicable law, regulation or legal process.

 

(d)       Executive admits and agrees that Executive’s breach of the provisions
of this Section 6 would result in irreparable harm to the Company. Accordingly,
in the event of Executive’s breach or threatened breach of such restrictions,
Executive agrees that the Company shall be entitled to an injunction restraining
such breach or threatened breach without the necessity of posting a bond or
other security. Further, in the event of Executive’s breach, the duration of the
restrictions contained in this Section 6 shall be extended for the entire time
that the breach existed so that the Company is provided with the benefit of the
full-time period provided herein.

 

(e)       In addition to injunctive relief, the Company shall be entitled to any
other remedy available in law or equity by reason of Executive’s breach or
threatened breach of the restrictions contained in this Section 6.






 

 



(f)       If the Company or Executive retains an attorney to enforce or attest
the provisions of this Section 6, the successful Party in such proceeding shall
be entitled to receive its attorneys’ fees and costs so incurred both prior to
filing a lawsuit, during the lawsuit and on appeal, from the unsuccessful Party
in such proceeding.

 

(g)       It is the intent and understanding of each Party hereto that if, in
any action before any arbitration panel, court or agency legally empowered to
enforce this Agreement, any term, restriction, covenant or promise in this
Section 6 is found to be unreasonable and for that reason unenforceable, then
such term, restriction, covenant or promise shall be deemed modified to the
extent necessary to make it enforceable by such arbitration panel, court or
agency.

 

7.       Enforcement. The Executive hereby expressly acknowledges that the
restrictions contained in Section 6 are reasonable and necessary to protect the
Company’s legitimate interests, that the Company would not have entered into
this Agreement in the absence of such restrictions, and that any violation of
such restrictions will result in irreparable harm to the Company. The Executive
agrees that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of the restrictions contained in Section 6, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled. The Executive irrevocably and unconditionally (i) agrees that
any legal proceeding arising out of this paragraph may be brought in any United
States District Court located in the State of Florida (the “Selected Courts”),
(ii) consents to the non-exclusive jurisdiction of the Selected Courts in any
such proceeding, and (iii) waives any objection to the laying of venue of any
such proceeding in any Selected Court.

 

8.       No Mitigation or Set Off. In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others; provided, however, the Company shall have
the right to offset the amount of any funds loaned or advanced to the Executive
and not repaid against any severance obligations the Company may have to the
Executive hereunder.

 

9.       Return of Documents. Upon termination of Executive’s employment, the
Executive agrees to return all documents belonging to the Company in Executive’s
possession including, but not limited to, contracts, agreements, licenses,
business plans, equipment, software, software programs, products,
work-in-progress, source code, object code, computer disks, books, notes and all
copies thereof, whether in written, electronic or other form; provided that the
Executive may retain copies of Executive’s rolodex. In addition, the Executive
shall certify to the Company in writing as of the effective date of termination
that none of the assets or business records belonging to the Company are in
Executive’s possession, remain under Executive’s control, or have been
transferred to any third person.

 

10.       Intellectual Property Rights.

 

(a)       Disclosure of Work Product. As used in this Agreement, the term “Work
Product” means any invention, whether or not patentable, know-how, designs, mask
works, trademarks, formulae, processes, manufacturing techniques, trade secrets,
ideas, artwork, software or any copyrightable or patentable works. Executive
agrees to disclose promptly in writing to Company, or any person designated by
Company, all Work Product that is solely or jointly conceived, made, reduced to
practice, or learned by Executive in the course of any work performed for
Company (“Company Work Product”). Executive agrees (a) to use Executive’s best
efforts to maintain such Company Work Product in trust and strict confidence;
(b) not to use Company Work Product in any manner or for any purpose not
expressly set forth in this Agreement; and (c) not to disclose any such Company
Work Product to any third party without first obtaining Company’s express
written consent on a case-by-case basis.






 

 



(b)       Ownership of Company Work Product. Executive agrees that any and all
Company Work Product conceived, written, created or first reduced to practice in
the performance of work under this Agreement shall be deemed “work for hire”
under applicable law and shall be the sole and exclusive property of Company.

 

Assignment of Company Work Product. Executive irrevocably assigns to Company all
right, title and interest worldwide in and to the Company Work Product and all
applicable intellectual property rights related to the Company Work Product,
including without limitation, copyrights, trademarks, trade secrets, patents,
moral rights, contract and licensing rights (the “Proprietary Rights”). Except
as set forth below, Executive retains no rights to use the Company Work Product
and agrees not to challenge the validity of Company’s ownership in the Company
Work Product. Executive hereby grants to Company a perpetual, non-exclusive,
fully paid-up, royalty-free, irrevocable and world-wide right, with rights to
sublicense through multiple tiers of sublicensees, to reproduce, make derivative
works of, publicly perform, and display in any form or medium whether now known
or later developed, distribute, make, use and sell any and all Executive owned
or controlled Work Product or technology that Executive uses to complete the
services and which is necessary for Company to use or exploit the Company Work
Product.

 

(c)       Assistance. Executive agrees to cooperate with Company or its
designee(s), both during and after the Term, in the procurement and maintenance
of Company’s rights in Company Work Product and to execute, when requested, any
other documents deemed necessary by Company to carry out the purpose of this
Agreement. Executive will assist Company in every proper way to obtain, and from
time to time enforce, United States and foreign Proprietary Rights relating to
Company Work Product in any and all countries. Executive’s obligation to assist
Company with respect to Proprietary Rights relating to such Company Work Product
in any and all countries shall continue beyond the termination of this
Agreement, but Company shall compensate Executive at a reasonable rate to be
mutually agreed upon after such termination for the time actually spent by
Executive at Company’s request on such assistance.

 

(d)       Executive Representations and Warranties. Executive hereby represents
and warrants that:

 

(i)       Company Work Product will be an original work of Executive or all
applicable third parties will have executed assignments of rights reasonably
acceptable to Company;

(ii)       neither the Company Work Product nor any element thereof will
infringe the intellectual property rights of any third party;

 

(iii)       neither the Company Work Product nor any element thereof will be
subject to any restrictions or to any mortgages, liens, pledges, security
interests, encumbrances or encroachments;

 

(iv)       Executive will not grant, directly or indirectly, any rights or
interest whatsoever in the Company Work Product to any third party;

 

(v)       Executive has full right and power to enter into and perform
Executive’s obligations under this Agreement without the consent of any third
party;

 

(vi)       Executive will use best efforts to prevent injury to any person
(including employees of Company) or damage to property (including Company’s
property) during the Term; and






 



 

(vii)       should Company Permit Executive to use any of Company’s equipment,
tools, or facilities during the Term, such permission shall be gratuitous and
Executive shall be responsible for any injury to any person (including death) or
damage to property (including Company’s property) arising out of use of such
equipment, tools or facilities.

 

11.       Confidentiality.

 

(a)       Definition. For purposes of this Agreement, “Confidential Information”
shall mean all Company Work Product and all non-public written, electronic, and
oral information or materials of Company communicated to or otherwise obtained
by Executive in connection with this Agreement, which is related to the
products, business and activities of Company, its Affiliates (as defined below),
and subsidiaries, and their respective customers, clients, suppliers, and other
entities with which such party does business, including: (i) all costing,
pricing, technology, software, documentation, research, techniques, procedures,
processes, discoveries, inventions, methodologies, data, tools, templates, know
how, intellectual property and all other proprietary information of Company;
(ii) the terms of this Agreement; and (iii) any other information identified as
confidential in writing by Company. Confidential Information shall not include
information that: (a) was lawfully known by Executive without an obligation of
confidentiality before its receipt from Company; (b) is independently developed
by Executive without reliance on or use of Confidential Information; (c) is or
becomes publicly available without a breach by Executive of this Agreement; or
(d) is disclosed to Executive by a third party which is not required to maintain
its confidentiality. An “Affiliate” of a Party shall mean any entity directly or
indirectly controlling, controlled by, or under common control with, such Party
at any time during the Term for so long as such control exists.

 

(b)       Company Ownership. Company shall retain all right, title, and interest
to the Confidential Information, including all copies thereof and all rights to
patents, copyrights, trademarks, trade secrets and other intellectual property
rights inherent therein and appurtenant thereto. Subject to the terms and
conditions of this Agreement, Company hereby grants Executive a non-exclusive,
non-transferable, license during the Term to use any Confidential Information
solely to the extent that such Confidential Information is necessary for the
performance of Executive’s duties hereunder. Executive shall not, by virtue of
this Agreement or otherwise, acquire any proprietary rights whatsoever in
Confidential Information, which shall be the sole and exclusive property and
confidential information of Company. No identifying marks, copyright or
proprietary right notices may be deleted from any copy of Confidential
Information. Nothing contained herein shall be construed to limit the rights of
Company from performing similar services for, or delivering the same or similar
deliverable to, third parties using the Confidential Information and/or using
the same personnel to provide any such services or deliverables.

 

(c)       Confidentiality Obligations. Executive agrees to hold the Confidential
Information in confidence and not to copy, reproduce, sell, assign, license,
market, transfer, give or otherwise disclose such Confidential Information to
any person or entity or to use the Confidential Information for any purposes
whatsoever, without the express written permission of Company, other than
disclosure to Executive’s, partners, principals, directors, officers, employees,
subcontractors and agents on a “need-to-know” basis as reasonably required for
the performance of Executive’s obligations hereunder or as otherwise agreed to
herein. Executive shall be responsible to Company for any violation of this
Section 11 by Executive’s employees, subcontractors, and agents. Executive shall
maintain the Confidential Information with the same degree of care, but no less
than a reasonable degree of care, as Executive employs concerning its own
information of like kind and character.

 

(d)       Required Disclosure. If Executive is requested to disclose any of the
Confidential Information as part of an administrative or judicial proceeding,
Executive shall, to the extent permitted by applicable law, promptly notify
Company of that request and cooperate with Company, at Company’s expense, in
seeking a protective order or similar confidential treatment for the
Confidential Information. If no protective order or other confidential treatment
is obtained, Executive shall disclose only that portion of Confidential
Information which is legally required and will exercise all reasonable efforts
to obtain reliable assurances that confidential treatment will be accorded the
Confidential Information which is required to be disclosed.






 



 

(e)       Enforcement. Executive acknowledges that the Confidential Information
is unique and valuable, and that remedies at law will be inadequate to protect
Company from any actual or threatened breach of this Section 11 by Executive and
that any such breach would cause irreparable and continuing injury to Company.
Therefore, Executive agrees that Company shall be entitled to seek equitable
relief with respect to the enforcement of this Section 11 without any
requirement to post a bond, including, without limitation, injunction and
specific performance, without proof of actual damages or exhausting other
remedies, in addition to all other remedies available to Company at law or in
equity. For greater clarity, in the event of a breach or threatened breach by
Executive of any of the provisions of this Section 11, in addition to and not in
limitation of any other rights, remedies or damages available at law or in
equity, Company shall be entitled to a permanent injunction or other like remedy
in order to prevent or restrain any such breach or threatened breach by
Executive, and Executive agrees that an interim injunction may be granted
against Executive immediately on the commencement of any action, claim, suit or
proceeding by Company to enforce the provisions of this Section 11, and
Executive further irrevocably consents to the granting of any such interim or
permanent injunction or any like remedy. If any action at law or in equity is
necessary to enforce the terms of this Section 11, Executive, if it is
determined to be at fault, shall pay Company’s reasonable legal fees and
expenses on a substantial indemnity basis.

 

(f)       Related Duties. Executive shall: (i) promptly deliver to Company upon
Company’s request all materials in Executive’s possession which contain
Confidential Information; (ii) use its best efforts to prevent any unauthorized
use or disclosure of the Confidential Information; (iii) notify Company in
writing immediately upon discovery of any such unauthorized use or disclosure;
and (iv) cooperate in every reasonable way to regain possession of any
Confidential Information and to prevent further unauthorized use and disclosure
thereof.

 

(g)       Legal Exceptions. Further notwithstanding the foregoing provisions of
this Section 11, Executive may disclose confidential information as may be
expressly required by law, governmental rule, regulation, executive order, court
order, or in connection with a dispute between the Parties; provided that prior
to making any such disclosure, Executive shall use its best efforts to: (i)
provide Company with at least fifteen (15) days’ prior written notice setting
forth with specificity the reason(s) for such disclosure, supporting
documentation therefor, and the circumstances giving rise thereto; and (ii)
limit the scope and duration of such disclosure to the strictest possible
extent.

 

(h)       Limitation. Except as specifically set forth herein, no licenses or
rights under any patent, copyright, trademark, or trade secret are granted by
Company to Executive hereunder, or are to be implied by this Agreement. Except
for the restrictions on use and disclosure of Confidential Information imposed
in this Agreement, no obligation of any kind is assumed or implied against
either Party or their Affiliates by virtue of meetings or conversations between
the Parties hereto with respect to the subject matter stated above or with
respect to the exchange of Confidential Information. Each party further
acknowledges that this Agreement and any meetings and communications of the
Parties and their affiliates relating to the same subject matter shall not: (i)
constitute an offer, request, invitation or contract with the other Party to
engage in any research, development or other work; (ii) constitute an offer,
request, invitation or contract involving a buyer-seller relationship, joint
venture, teaming or partnership relationship between the Parties and their
affiliates; or (iii) constitute a representation, warranty, assurance, guarantee
or inducement with respect to the accuracy or completeness of any Confidential
Information or the non-infringement of the rights of third persons.






 

 



12.       Effect of Waiver. The waiver by either Party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach hereof. No waiver shall be valid unless in writing.

 

13.       Assignment. This Agreement may not be assigned by either Party without
the express prior written consent of the other Party hereto, except that the
Company (i) may assign this Agreement to any subsidiary or affiliate of the
Company, provided that no such assignment shall relieve the Company of its
obligations hereunder without the written consent of the Executive, and (ii)
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise. This Agreement shall inure to the
benefit of, and shall be binding upon, the successors and permitted assigns of
the Parties.

 

14.       No Third-Party Rights. Except as expressly provided in this Agreement,
this Agreement is intended solely for the benefit of the Parties hereto and is
not intended to confer any benefits upon, or create any rights in favor of, any
person or entity other than the Parties hereto.

 

15.       Entire Agreement; Effectiveness of Agreement. This Agreement sets
forth the entire agreement of the Parties hereto and shall supersede any and all
prior agreements and understandings concerning the Executive’s employment by the
Company. This Agreement may be changed only by a written document signed by the
Executive and the Company. Notwithstanding the foregoing, this Agreement shall
not supercede or replace any agreement entered into between the Company and the
Executive with respect to any plan or benefit described in Section 2(f).

 

16.       Survival. The provisions of Section 4, Section 5, Section 6, Section
7, Section 9, Section 10, Section 11, this Section 16, Section 18 and Section 19
shall survive any termination or expiration of this Agreement.

17.       Severability. If any one or more of the provisions, or portions of any
provision, of the Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions or parts hereof shall not in any way be affected or impaired thereby.

 

18.       Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE SUBSTANTIVE AND PROCEDURAL LAWS OF THE STATE OF
FLORIDA WITHOUT REGARD TO RULES GOVERNING CONFLICTS OF LAW.

 

19.       Arbitration.

 

(a)       Other than as set forth in Section 7, any controversy, claim or
dispute arising out of or relating to this Agreement or the Executive’s
employment by the Company, including, but not limited to, common law and
statutory claims for discrimination, wrongful discharge, and unpaid wages, shall
be resolved by arbitration in Charlotte, North Carolina pursuant to
then-prevailing National Rules for the Resolution of Employment Disputes of the
American Arbitration Association. The arbitration shall be conducted by three
arbitrators, with one arbitrator selected by each Party and the third arbitrator
selected by the two arbitrators so selected by the Parties. The arbitrators
shall be bound to follow the applicable Agreement provisions in adjudicating the
dispute. It is agreed by both Parties that the arbitrators’ decision is final,
and that no Party may take any action, judicial or administrative, to overturn
such decision. The judgment rendered by the arbitrators may be entered in the
Selected Courts. Each Party will pay its own expenses of arbitration and the
expenses of the arbitrators will be equally shared provided that, if in the
opinion of the arbitrators any claim, defense, or argument raised in the
arbitration was unreasonable, the arbitrators may assess all or part of the
expenses of the other Party (including reasonable attorneys’ fees) and of the
arbitrators as the arbitrators deem appropriate. The arbitrators may not award
either Party punitive or consequential damages.

 





 



 

(b)       WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

20.       Indemnification. During the Term, the Executive shall be entitled to
indemnification and insurance coverage for directors’ and officers’ liability,
fiduciary liability and other liabilities arising out of the Executive’s
position with the Company in any capacity, in an amount not less than the
highest amount available to any other senior level executive or member of the
Board and to the full extent provided by the Company’s certificate of
incorporation or by-laws, and such coverage and protections, with respect to the
various liabilities as to which the Executive has been customarily indemnified
prior to termination of employment, shall continue for at least six years
following the end of the Term. Any indemnification agreement entered into
between the Company and the Executive shall continue in full force and effect in
accordance with its terms following the termination of this Agreement.

 

21.       Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party, or by registered
or certified mail, return receipt requested, postage prepaid, or by email with
return receipt requested and received or nationally recognized overnight courier
service, addressed as set forth below or to such other address as either Party
shall have furnished to the other in writing in accordance herewith. All
notices, requests, demands and other communications shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered, (ii) when
delivered by courier or overnight mail, if delivered by commercial courier
service or overnight mail, and (iii) on receipt of confirmed delivery, if sent
by email.

 

If to the Company: C-Bond Systems, Inc.

Attn: Vince Pugliese

6035 South Loop East

Houston, TX 77033

Email: brich@cbondsvstems.com

 

If to Executive:

 

Scott Silverman

800 NE 69th St

Boca Raton, FL 33487

Email: ssilverman206@gmail.com

 

22.       Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

23.       Rule of Construction. The general rule of construction for
interpreting a contract, which provides that the provisions of a contract should
be construed against the Party preparing the contract, is waived by the Parties
hereto. Each Party acknowledges that such Party was represented by separate
legal counsel in this matter who participated in the preparation of this
Agreement or such Party had the opportunity to retain counsel to participate in
the preparation of this Agreement but elected not to do so.

 

24.       Execution in Counterparts, Electronic Transmission. This Agreement may
be executed in any number of counterparts, each of which shall be deemed an
original. The signature of any party to this Agreement which is transmitted by
any reliable electronic means such as, but not limited to, a photocopy,
electronically scanned or facsimile machine, for purposes hereof, is to be
considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature or an
original document.

 

[Signatures appear on following page]

 





 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

C-Bond Systems, Inc.

 

 

By: /s/ Vince Pugliese

Name: Vince Pugliese, President, Member Board of Directors

 

 

 

Scott R. Silverman

 

 

By: /s/ Scott R. Silverman

Name: Scott R. Silverman

 

 





 

 